DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on December 20, 2021.
Claims 1-11 & 13-20 are pending in the instant application.
Claim 12 is cancelled.
Claims 1-2, 11 & 20 are amended.

Response to Arguments
Applicant's remarks filed 12/20/2021, pages 8-11, regarding the rejection of claim 1, and similarly claims 11 & 20 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant asserts that Rusanovskyy does not teach or suggest the claim limitations of, “based on the random access occurring at the LRA access unit, generating the reconstructed base layer picture by reconstructing the coded base layer picture, and if the previously reconstructed picture is unavailable, generating the reconstructed enhancement layer picture based on a reference picture generated by upsampling the reconstructed base layer picture.”
The Examiner respectfully disagrees because Rusanovskyy teaches the above claim limitations. While the Applicant cites the example decoder side operation shown in  based on the random access occurring at the LRA access unit, generating the reconstructed base layer picture by reconstructing the coded base layer picture, and if the previously reconstructed picture is unavailable, generating the reconstructed enhancement layer picture based on a reference picture generated by upsampling the reconstructed base layer picture.” Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the gradual view refresh access units and multi-layer decoding procedures as in the improvement discussed in Rusanovskyy into the method of Hannuksela. As in Rusanovskyy, it is within the capabilities of one of ordinary skill in the art to include the known technique of upsampling a reconstructed base layer picture in the scalable video coding methods in Hannuksela with the predicted result of referencing an upsampled 
Therefore, the combination of Hannuksela and Rusanovskyy disclose and teach the limitations of claim 1, and thus the rejection is maintained under 35 USC 103.

Applicant’s arguments 12/20/2021, page 11 with respect to the rejection of claims 2-10 & 13-19 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Hannuksela and Rusanovskyy discloses independent claims 1, 11 & 20 as outlined below. Thus, claims 2-10 & 13-19 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 13-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2015/0304665 A1) in view of Rusanovskyy et al. (US 2014/0301463 A1) (hereinafter Rusanovskyy).

Regarding claim 1, Hannuksela discloses a method of decoding an encoded video bitstream using at least one processor [Abstract, decoding method of a video bitstream], the method comprising:
obtaining from the encoded video bitstream a coded base layer picture included in a layered random access (LRA) access unit, and a coded enhancement layer picture included in the LRA access unit [Paragraph [0610]-[0611], Fig. 5b, Spatial scalability decoding apparatus 210 receives encoded base layer bitstream and enhancement layer bitstream, wherein access unit comprises a base layer picture and enhancement layer picture as disclosed in Paragraph [0120] & [0215] and Figs. 15a, 15b];
determining whether a random access occurs at the LRA access unit [Paragraphs [0120]-[0125], [0544] & [0575], Figs. 15a, 15b, Determining presence of random access points at Base layer IRAP or intra-coded pictures in an access unit];
[Paragraph [0610]-[0611], Fig. 5b, Base layer decoding element 212 decodes the encoded base layer bitstream to a base layer decoded video signal 213], and generating a reconstructed enhancement layer picture by reconstructing the coded enhancement layer picture using the reconstructed base layer picture [Paragraphs [0214] & [0610]-[0614], Figs. 4b, 5b & 15b, Reconstructed/decoded pictures of the base layer are included in the reference picture buffer or reference picture lists for decoding of an enhancement layer picture]; and
outputting the reconstructed enhancement layer picture [Paragraphs [0288]-[0294] & [0610]-[0614], Displaying of final picture or enhancement layer picture].
However, Hannuksela does not explicitly disclose based on the random access not occurring at the LRA access unit, generating a reconstructed base layer picture by reconstructing the coded base layer picture, and generating a reconstructed enhancement layer picture by reconstructing the coded enhancement layer picture using the reconstructed base layer picture and a previously reconstructed picture; and
based on the random access occurring at the LRA access unit, generating the reconstructed base layer picture by reconstructing the coded base layer picture, and if the previously reconstructed picture is unavailable, generating the reconstructed enhancement layer picture based on a reference picture generated by upsampling the reconstructed base layer picture.
Rusanovskyy teaches that based on the random access not occurring at the LRA access unit, generating a reconstructed base layer picture by reconstructing the coded base layer picture, and generating a reconstructed enhancement layer picture by and a previously reconstructed picture [Paragraphs [0497]-[0499], Figs. 16A-16B, Decoding of base layer B-picture, in access unit 8, as interpredicted picture that is not random access, subsequently used to decode enhancement layer picture in access unit 8 that also requires previously reconstructed pictures in access units 0 and 15]; and
based on the random access occurring at the LRA access unit, generating the reconstructed base layer picture by reconstructing the coded base layer picture [Paragraphs [0497]-[0499], Figs. 16A-16B, Decoding of base layer I-picture, in access unit 0, as an anchor picture, intra-predicted, or RAP picture that is random access point], and if the previously reconstructed picture is unavailable [Paragraphs [0497]-[0499], Figs. 16A-16B, Decoding of base layer I-picture, in access unit 0 or 15 that is random access point, wherein previously reconstructed picture is unavailable for decoding of IDR picture in enhancement layer], generating the reconstructed enhancement layer picture based on a reference picture generated by upsampling the reconstructed base layer picture [Paragraphs [0447]-[0466] & [0497]-[0499], Figs. 4C & 16A-16B, Decoded base layer I-picture, in access unit 0, is upsampled prior to insertion into reference picture lists for decoding enhancement-layer pictures].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement the gradual view refresh access units and multi-layer decoding procedures as described in Rusanovskyy as above, to improve (Rusanovskyy, Paragraphs [0495]).

Regarding claim 3, Hannuksela and Rusanovskyy disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rusanovskyy further comprising: storing the reconstructed enhancement layer picture into a decoded picture buffer; and reconstructing a following picture using the reconstructed enhancement layer picture [Paragraphs [0430], [0447]-[0466] & [0497]-[0499], Figs. 4C & 16A-16B, Decoded pictures of all layers are placed in decoded picture buffers and treated as reference pictures].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement the gradual view refresh access units and multi-layer decoding procedures as described in Rusanovskyy as above, to improve compression efficiency compared to the use of IDR or anchor access units in depth-enhanced multiview video coding (Rusanovskyy, Paragraphs [0495]).

Regarding claim 4, Hannuksela and Rusanovskyy disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela discloses wherein the coded base layer picture has a first picture type, and wherein the coded enhancement layer picture has a second picture type different from the first picture type [Paragraphs [0106], [0214], [0260] & [0610]-[0614], Figs. 4b, 5b & 15b, Reconstructed/decoded picture of the base layer is an I-type intra-coded picture type and the enhancement layer picture is a P-type predicted picture type].

Regarding claim 5, Hannuksela and Rusanovskyy disclose the method of claim 4, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela discloses wherein the first picture type is an intra-coded picture type, and wherein the second picture type is one from among a predicted picture type and a bidirectional predicted picture type [Paragraphs [0106], [0214], [0260] & [0610]-[0614], Figs. 4b, 5b & 15b, Reconstructed/decoded picture of the base layer is an I-type intra-coded picture type and the enhancement layer picture is a P-type predicted picture type].

Regarding claim 6, Hannuksela and Rusanovskyy disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Hannuksela discloses wherein the first picture type is one from among an instantaneous decoder refresh picture type and a clean random access picture type [Paragraphs [0103]-[0112], Intra-coded slices are random access pictures, as instantaneous decoding refresh IDR pictures or Clean Random Access CRA pictures].

Regarding claim 7, Hannuksela and Rusanovskyy disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
[Paragraphs [0490]-[0491], Diagonal inter-layer prediction for enhancement layer frames using adaptive resolution change].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement Adaptive Resolution Change as described in Rusanovskyy as above, to dynamically change the resolution within the video sequence, for example in video-conferencing use-cases that provides better network adaptation and error resilience (Rusanovskyy, Paragraphs [0491]).

Regarding claim 11, device claim 11 is drawn to the device using/performing the same method as claimed in claim 1. Therefore, device claim 11 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.
Furthermore, Hannuksela discloses of at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code [Paragraphs [0650]-[0658], Embodiments of the invention may be implemented by computer software executable by a data processor, and the memory maintaining the computer software]. 

Regarding claims (13-16), device claims (13-16) are drawn to the device using/performing the same method as claimed in claims (3-5 & 7). Therefore, device 

Regarding claim 20, non-transitory computer-readable medium claim 20 corresponds to device claim 11, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Hannuksela discloses of a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream, cause the one or more processors to execute the method of claim 2 [Paragraphs [0650]-[0658], Embodiments of the invention may be implemented by computer software executable by a data processor, and the memory maintaining the computer software].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2015/0304665 A1) and Rusanovskyy et al. (US 2014/0301463 A1) (hereinafter Rusanovskyy) in view of Park et al. (US 2009/0020008 A1) (hereinafter Park).

Regarding claim 2, Hannuksela and Rusanovskyy disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Hannuksela nor Rusanovskyy disclose wherein the reference picture is generated by filling virtual data or filtering the reconstructed base layer picture.
or filtering the reconstructed base layer picture [Paragraphs [0093]-[0108], Fig. 3, A de-blocking filter for application to a base layer picture constructed for interlayer motion prediction of current layer, or enhancement layer picture].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement the base layer deblocking filter as described in Park as above, to reduce or eliminate blocking artifacts and improve the quality of video frames in a scalable codec environment (Park, Paragraphs [0088]-[0095]).

Claims 8-10 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2015/0304665 A1) and Rusanovskyy et al. (US 2014/0301463 A1) (hereinafter Rusanovskyy) in view of Chen et al., AHG 19: Adaptive Resolution Change, Joint Video Experts Team Document, JVET-N0279, Geneva, Mar. 2019 (hereinafter Chen).

Regarding claim 8, Hannuksela and Rusanovskyy disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rusanovskyy teaches of the ARC process [Paragraphs [0490]-[0491], Diagonal inter-layer prediction for enhancement layer frames using adaptive resolution change].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by  (Rusanovskyy, Paragraphs [0491]).
However, Hannuksela and Rusanovskyy do not explicitly disclose wherein ARC parameters used in the ARC process are signaled in one from among a slice header, a group of pictures header, a tile header, and a tile group header.
Chen teaches wherein ARC parameters used in the ARC process are signaled in one from among a slice header, a group of pictures header, a tile header, and a tile group header [Section 2.2 PPS, adaptive resolution change parameters tile_group_temporal_mvp_enabled_flag, mvd_11_zero_flag, collcated_from_l0_flag, six_minus_max_num_merge_cand, and five_minus_max_num_subblock_merge_cand in tile group header].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement ARC signaling as described in Chen as above, that proposes high level syntax to signal adaptive resolution change as well as modifications to the current motion compensated prediction process in the VTM, which would allow the existing motion compensation interpolators to be reused and not require new processing blocks to support adaptive resolution change which would introduce additional cost (Chen, 1 Introduction).

Regarding claim 9, Hannuksela and Rusanovskyy disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela and Rusanovskyy do not explicitly disclose the particulars of claim 9.
Chen teaches wherein ARC parameters used in the ARC process are signaled in one from among a picture parameter set, a header parameter set, a tile parameter set, and an adaptation parameter set [Section 2.2 PPS, adaptive resolution change parameters pic_size_different_from_max_flag, pic_width_in_luma_samples, and pic_height_in_luma_samples in PPS rbsp].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement ARC signaling as described in Chen as above, that proposes high level syntax to signal adaptive resolution change as well as modifications to the current motion compensated prediction process in the VTM, which would allow the existing motion compensation interpolators to be reused and not require new processing blocks to support adaptive resolution change which would introduce additional cost (Chen, 1 Introduction).

Regarding claim 10, Hannuksela and Rusanovskyy disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
However, Hannuksela and Rusanovskyy do not explicitly disclose the particulars of claim 10.
[Section 2.2 PPS, adaptive resolution change parameters tile_group_temporal_mvp_enabled_flag, mvd_11_zero_flag, collcated_from_l0_flag, six_minus_max_num_merge_cand, and five_minus_max_num_subblock_merge_cand in tile group header].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hannuksela to integrate and implement ARC signaling as described in Chen as above, that proposes high level syntax to signal adaptive resolution change as well as modifications to the current motion compensated prediction process in the VTM, which would allow the existing motion compensation interpolators to be reused and not require new processing blocks to support adaptive resolution change which would introduce additional cost (Chen, 1 Introduction).

Regarding claims (17-19), device claims (17-19) are drawn to the device using/performing the same method as claimed in claims (8-10). Therefore, device claims (17-19) correspond to method claims (8-10), and are rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/DANIEL CHANG/Examiner, Art Unit 2487